Citation Nr: 0944555	
Decision Date: 11/23/09    Archive Date: 12/04/09

DOCKET NO.  08-33 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to a disability rating in excess of 30 percent 
for bilateral pes planus.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


ATTORNEY FOR THE BOARD

Saira Sleemi, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1953 to May 1973.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2007 rating decision of the 
Roanoke, Virginia Department of Veterans' Affairs (VA) 
Regional Office (RO).


FINDING OF FACT

The objective medical evidence of record demonstrates that 
the Veteran's bilateral pes planus is productive of pain, 
especially with prolonged exertion of walking or standing, 
swelling, tenderness, weakness, abnormal weight bearing, 
moderate pronation bilaterally with some gross pronation 
noted in the right foot, osteoarthritis of both feet and 
ankles and inward bowing of the Achilles tendon with pain in 
both feet which was not correctable with manipulation.


CONCLUSION OF LAW

The criteria for the assignment of a disability rating in 
excess of 30 percent for bilateral pes planus have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 
4.71a including Diagnostic Code 5276 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, and 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326 (2009).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
that the claimant is expected to provide.  The Board notes 
that a "fourth element" of the notice requirement, requesting 
the claimant to provide any evidence in the claimant's 
possession that pertains to the claim, was recently removed 
from the language of 38 C.F.R. § 3.159(b)(1).  See 38 C.F.R. 
§ 3.159 (2009).

The United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) that to the extent possible the VCAA notice, as 
required by 38 U.S.C.A. § 5103(a) (West 2002), must be 
provided to a claimant before an initial unfavorable decision 
on a claim for VA benefits.  Pelegrini, 18 Vet. App. at 119-
20; see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).

In the recent case Shinseki v. Sanders, 129 S.Ct. 1696 
(2009), the U.S. Supreme Court held that the Federal 
Circuit's blanket presumption of prejudicial error in all 
cases imposed an unreasonable evidentiary burden upon VA. 
 Rather, in Shinseki v. Sanders, the Supreme Court suggested 
that determinations concerning prejudicial error and harmless 
error should be made on a case-by-case basis.  Id.  As such, 
in conformance with the precedents set forth above, on 
appellate review the Board must consider, on a case-by-case 
basis, whether any potential VCAA notice errors are 
prejudicial to the claimant. 

In a claim for increase, the VCAA requirement is generic 
notice, that is, the type of evidence needed to substantiate 
the claim, namely, evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on employment, as well as general notice 
regarding how disability ratings and effective dates are 
assigned.  Vazquez-Flores v. Shinseki, No. 08-7150, 2009 WL 
2835434 (Fed. Cir. Sept. 4, 2009).  

Prior to the initial adjudication of the Veteran's claim for 
an increased rating in the November 2007 rating decision, he 
was provided notice of the VCAA in September 2007.  The VCAA 
letter indicated the types of information and evidence 
necessary to substantiate the claim, and the division of 
responsibility between the Veteran and VA for obtaining that 
evidence, including the information needed to obtain lay 
evidence and both private and VA medical treatment records.  
Thereafter, the Veteran received additional notice in 
September 2007, pertaining to the downstream disability 
rating and effective date elements of his claim, and was 
furnished a Statement of the Case in August 2008 with 
subsequent re-adjudication in October 2008, February 2009 and 
March 2009 Supplemental Statements of the Case.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006); see also Mayfield and 
Pelegrini, both supra.

The Veteran's actions are also indicative of his actual 
knowledge of the requirements for substantiating his 
increased rating claim.  The Veteran submitted a November 
2008 statement by his private physician, written in response 
to an October 2008 Supplemental Statement of the Case, 
wherein the private physician specifically pointed to the 
requirements for a 50 percent rating and stated that the 
Veteran had gross pronation of the right foot causing pain, 
difficulty walking and swelling of the right foot.  Based on 
this evidence, the Board is satisfied that the Veteran had 
actual knowledge of what was necessary to substantiate his 
increased rating claim.  See Dalton v. Nicholson, 21 Vet. 
App. 23, 30-31 (2007) (actual knowledge is established by 
statements or actions by the claimant or the claimant's 
representative that demonstrate an awareness of what is 
necessary to substantiate a claim).

Accordingly, the Board finds that no prejudice to the Veteran 
will result from the adjudication of his claim in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the Veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the Veteran are to be avoided).

All relevant evidence necessary for an equitable resolution 
of the issue on appeal has been identified and obtained, to 
the extent possible.  The evidence of record includes private 
medical records, VA outpatient treatment reports, VA 
examinations and statements from the Veteran and his 
representative.  The Veteran has not indicated that he has 
any further evidence to submit to VA, or which VA needs to 
obtain.  There is no indication that there exists any 
additional evidence that has a bearing on this case that has 
not been obtained.  The Veteran and his representative have 
been accorded ample opportunity to present evidence and 
argument in support of his appeal.  All pertinent due process 
requirements have been met.  See 38 C.F.R. § 3.103 (2009).

Pertinent Laws and Regulations

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity 
resulting from disability.  Separate diagnostic codes 
identify the various disabilities.  See 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2009).  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
the higher evaluation; otherwise, the lower evaluation will 
be assigned.  See 38 C.F.R. § 4.7 (2009).  Any reasonable 
doubt regarding the degree of disability will be resolved in 
favor of the Veteran.  38 C.F.R. § 4.3.

When a question arises as to which of two ratings shall be 
applied under a particular diagnostic code, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for the higher rating; 
otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7 (2009).

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  When, as here, the 
Veteran is requesting an increased rating for an established 
service-connected disability, the present disability level is 
the primary concern and past medical reports do not take 
precedence over current findings.  See Francisco v. Brown, 7 
Vet. App. 55 (1994).  However, the most recent examination is 
not necessarily and always controlling; rather, consideration 
is given not only to the evidence as a whole but to both the 
recency and adequacy of examinations.  See Powell v, West, 13 
Vet. App. 31, 35 (1999).

Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different 
"staged" ratings may be warranted for different time 
periods.

The Veteran's bilateral pes planus with is currently rated 
under Diagnostic Code 5276 which provides ratings for 
acquired flatfoot.  See 38 C.F.R. § 4.71a (2009).

Mild flatfoot with symptoms relieved by built-up shoe or arch 
support is rated as noncompensably (zero percent) disabling.  
Moderate flatfoot with weight-bearing line over or medial to 
the great toe, inward bowing of the tendo achillis, pain on 
manipulation and use of the feet, bilateral or unilateral, is 
rated 10 percent disabling.  Severe flatfoot, with objective 
evidence of marked deformity (pronation, abduction, etc.), 
pain on manipulation and use accentuated, indication of 
swelling on use, characteristic callosities, is rated 20 
percent disabling for unilateral disability, and is rated 30 
percent disabling for bilateral disability.  Pronounced 
flatfoot, with marked pronation, extreme tenderness of 
plantar surfaces of the feet, marked inward displacement, and 
severe spasm of the tendo achillis on manipulation, that is 
not improved by orthopedic shoes or appliances, is rated 30 
percent disabling for unilateral disability, and is rated 50 
percent disabling for bilateral disability.  38 C.F.R. § 
4.71a.  

Analysis

The Veteran contends that his current bilateral pes planus 
warrants a disability rating higher than the 30 percent 
assigned.  

In this case, the Veteran's application for an increased 
rating for service-connected bilateral pes planus was 
received in August 2007.  Pursuant to 38 C.F.R. § 3.400(o), 
the Board will examine the record to determine whether within 
the year prior to the August 2007 receipt of the application 
for a higher rating, it was "factually ascertainable" that 
an increase in disability had occurred.  Thus, the Board must 
review the evidence from August 2006 and subsequent to 
determine whether higher ratings were merited for either 
disability during any applicable time period.

VA outpatient treatment records from August 2006, a year 
prior to the Veteran's claim for an increase, to August 2008 
reflect that the Veteran was being followed separately by a 
private podiatrist for his pes planus and foot problems.  In 
August 2006 and September 2006, the Veteran requested a 
referral for diabetic shoes as recommended by an outside 
physician and was referred for a prosthetics consult.  

In a September 2007 VA examination, the Veteran reported that 
his feet were progressively worse and he went to a private 
podiatrist, with follow-ups every 60 days.  The Veteran 
stated that his response to current treatment was fair.  
Treatment included rest, elevation, medication and diabetic 
shoes.  Rest and elevation resulted in partial effectiveness 
of relief of the Veteran's symptoms.  No history of foot 
related hospitalization or surgery, trauma to the feet or 
foot related neoplasm was noted.  His reported left foot 
symptoms included pain, swelling, stiffness, fatigability, 
weakness and lack of endurance; all occurred with walking and 
standing.  The Veteran reported his right foot symptoms 
included flare-ups of foot joint disease which occurred 
weekly and last about one to two days.  He did not know what 
precipitated the pain, however, he took medication, Aleve, as 
needed for the pain.  With flare-ups, he had to rest.  He 
walked with a cane.  The Veteran could only stand for 15 to 
30 minutes and was unable to walk more than a few yards.  
Assistive devices included orthotic inserts, characterized as 
diabetic shoes, and a cane which were reportedly fair in 
efficacy.  

A physical examination revealed objective evidence of 
weakness in both feet, demonstrated by the use of a cane and 
very flat feet, and objective evidence of abnormal weight 
bearing, demonstrated by an unusual shoe pattern.  No 
objective evidence of painful motion, swelling, tenderness, 
instability or muscle atrophy was found in either foot.  
Achilles alignment was normal in the left foot and right foot 
for both non weight bearing and weight bearing.  No evidence 
of malalignment of the forefoot, malalignment of the midfoot, 
pronation or pain on manipulation was found in either foot.  
No arch was present on weight bearing or non weight bearing 
in either foot.  The examiner commented that the right pes 
planus was much more severe than the left pes planus.  The 
examiner also noted that the Veteran walked carefully and 
slowly with a cane.  An x-ray of the feet revealed normal 
bone density in both feet, a large plantar spur in the left 
foot, pes planus deformity of the right foot and small 
plantar spur in the right foot.  The Veteran reportedly 
retired in 1995 due to bilateral knee pain.  The examiner 
noted this condition had severe effects on the Veteran's 
chores, shopping, exercise, recreation and traveling with 
moderate effects on his driving and sports activities were 
prevented.

In a June 2008 letter, a private physician reported that the 
Veteran had severe and disabling osteoarthritis of both feet 
and ankles which caused painful walking and left him unable 
to walk more than 200 feet.  The private physician also noted 
that the Veteran was a poor candidate for surgical repair, so 
palliative measures were provided.  

In an August 2008 VA outpatient treatment report, a physical 
examination revealed mild lower extremity edema and the 
Veteran was diagnosed with mild peripheral edema.  

In a November 2008 private medical statement, while 
specifically referring to the criteria for a 50 percent 
disability rating described in the October 2008 Supplemental 
Statement of the Case, the Veteran's private physician 
explained that the Veteran had gross pronation of the right 
foot which caused pain, difficulty walking and swelling.  

In a February 2009 VA examination, the Veteran reported 
having developed arthritis in his feet with more pain and 
swelling.  He also reported having a cortisone injection in 
his right foot in September 2008.  The Veteran changed was 
seeing a new private podiatrist every 90 days for treatment.  
The Veteran stated that his condition had gotten 
progressively worse and he used medication, Aleve, to relieve 
symptoms, and had to use it sometimes three nights a week.  
He reported having a fair response to current treatments and 
had partial effectiveness from rest and elevation.  A history 
of hospitalization, surgery, trauma to the feet or foot 
related neoplasms was not reported.  In the left foot, no 
symptoms of pain, swelling, heat, redness, stiffness, 
fatigability, weakness and lack of endurance were identified.  
The Veteran identified other symptoms occurred in the left 
foot while standing, walking and at rest which were located 
in the fallen arches of both feet.  Right foot symptoms 
included pain, swelling, heat, redness and stiffness; all 
occurring with walking, standing and while at rest.  
Additional right foot symptoms included fatigability, 
weakness and lack of endurance; all occurring with standing 
and walking.  No flare-ups of foot joint disease were 
reported.  The Veteran was able to stand for 15 to 30 minutes 
and was unable to walk more than a few yards.  The Veteran 
reported that assistive devices were used including the use 
of a cane for his bilateral knee replacement and the use of 
corrective shoes for his diabetes.  The efficacy of these 
assistive devices was fair.  

A physical examination of the left foot revealed evidence of 
painful motion, tenderness, weakness and abnormal weight 
bearing.  Objective evidence of painful motion in the left 
foot included painful walking.  Objective evidence of 
tenderness included tenderness to palpation of the arch of 
the left foot.  Objective evidence of weakness in the left 
foot included shuffling, unsteady gait, bilateral knee 
replacements, diabetes mellitus, type II, and Parkinson's 
disease.  An examination of the right foot revealed evidence 
of painful motion, swelling, tenderness, weakness and 
abnormal weight bearing.  Objective evidence of painful 
motion in the right foot included pain with walking.  
Objective evidence of swelling was noted on the dorsal 
surface of the right foot.  Objective evidence of tenderness 
included tenderness to palpation of the arch and heel of the 
right foot.  Objective evidence of weakness in the right foot 
included the Veteran's walking with a shuffling gait.  

Evidence of abnormal weight bearing in both feet included an 
unusual shoe wear pattern.  The Achilles alignment in both 
feet for non weight bearing and weight bearing reflected 
inward bowing which was not correctable with manipulation 
with pain occurring on manipulation.  No forefoot or midfoot 
malalignment was found in either foot.  Moderate pronation 
was noted in both feet.  In the left foot, an arch was 
present on non weight bearing but was not present with weight 
bearing.  In the right foot, no arch was present on either 
weight bearing or non weight bearing.  No pain on 
manipulation was found in either foot.  Varus/valgus 
angulation of the os calcis in relation to the long axis of 
the tibia/fibula was normal, also with a normal left and 
right heel valgus, not correctible by manipulation.  The 
location of the weight bearing line was over the great toe in 
both feet.  In the right foot, no muscle atrophy was found 
and a boney prominence in the medial midfoot was noted.  An 
x-ray of the left foot revealed mild pes planus and a plantar 
calcaneal spur.  An x-ray of the right foot revealed severe 
pes planus, deformity of the subtalar joint and midfoot and a 
plantar calcaneal spur.  The Veteran stated that he was 
currently not employed and that his activities were very 
limited due to his multiple medical problems.  He reportedly 
retired in June 1996 because he was eligible by age or 
duration of work.  

After a careful review of the evidence of record, the Board 
finds that the Veteran's bilateral pes planus does not 
warrant an evaluation in excess of 30 percent at any time 
since the date of claim on August 27, 2007.  The objective 
findings of record are absent of pronounced flatfoot, with 
marked pronation, extreme tenderness of plantar surfaces of 
the feet, marked inward displacement, and severe spasm of the 
tendo achillis on manipulation, that is not improved by 
orthopedic shoes or appliances, which would warrant a 50 
percent rating bilaterally.  In this regard, the Board notes 
that the Veteran's current bilateral pes planus disability is 
productive of pain, especially with prolonged exertion of 
walking or standing, swelling, tenderness, weakness and 
abnormal weight bearing, moderate pronation bilaterally with 
some gross pronation noted in the right foot, osteoarthritis 
of both feet and ankles and some inward bowing of the 
Achilles in both feet which was not correctable with 
manipulation.  In both VA examinations, the Veteran reported 
having a fair response and partial effectiveness to 
treatment.  X-rays of both feet revealed mild pes planus in 
the left foot and severe pes planus in the right foot.  The 
Board notes that while the Veteran's private physician 
reported in June 2008 and November 2008 statements that the 
Veteran had disabling osteoarthritis in both feet and ankles 
and a gross pronation in the right foot, the most recent VA 
examination reflects that the Veteran had moderate pronation 
and x-rays did not reveal findings of disabling 
osteoarthritis.

The Board finds that the Veteran's pes planus symptoms are 
appropriately considered and provided for in the criteria for 
a 30 percent disability rating for bilateral pes planus.  As 
such, the Veteran's bilateral pes planus more nearly 
approximates the 30 percent disability rating assigned.  
Therefore, a higher evaluation under Diagnostic Code 5276 is 
not warranted.  

The Board has also considered whether there are other 
appropriate diagnostic codes for application under which a 
higher rating would be warranted.  However, as the Veteran's 
service connected disability did not reflect claw foot (pes 
cavus), a malunion of the tarsal or metatarsal bones, or a 
severe foot injury, Diagnostic Codes 5278, 5283 and 5284 do 
not apply.  

All things considered, the record as a whole does not show 
persistent symptoms that equal or more nearly approximate the 
criteria for an evaluation higher than 30 percent at any time 
since the date of claim on August 27, 2007.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  That is to say, the 
Veteran's disability has been no more than 30 percent 
disabling since that date, so his rating cannot be "staged" 
because the 30 percent rating represent his greatest level of 
functional impairment attributable to this condition since 
that date.

In summary, for the reasons and bases expressed above, the 
Board concludes that a disability rating in excess of 30 
percent for bilateral pes planus is not warranted at any time 
since the date of claim on August 27, 2007.  Since the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule does not apply.  38 C.F.R. § 4.3; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  The benefit 
sought on appeal is accordingly denied.

Extraschedular Consideration

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  According to 38 C.F.R. § 3.321(b)(1), an 
extra-schedular disability rating is warranted upon a finding 
that the case presents such an exceptional or unusual 
disability picture, with such related factors as marked 
interference with employment or frequent periods of 
hospitalization, that would render impractical the 
application of the regular schedular standards.  See 38 
C.F.R. § 3.321(b)(1) (2009); Fanning v. Brown, 4 Vet. App. 
225, 229 (1993).

In the current appeal, the Board has considered the issue of 
whether the Veteran's bilateral pes planus presents an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards such that referral to the appropriate officials for 
consideration of an extra-schedular rating is warranted.  See 
38 C.F.R. § 3.321(b)(1) (2009); Bagwell v. Brown, 9 Vet. App. 
337, 338-339 (1996).  In this regard, the Board notes that 
there is no evidence in the claims file of frequent periods 
of hospitalization or marked interference with employment due 
solely to the Veteran's bilateral pes planus.  While the 
Veteran's private physician reported in June 2008 and 
November 2008 statements that the Veteran had disabling 
osteoarthritis in both feet and ankles, the most recent VA 
examination reflects that the Veteran's osteoarthritis was 
not found to be disabling by x-rays taken at that time.  In 
addition, the objective medical evidence of record reflects 
that the Veteran reportedly retired from his employment as a 
result of eligibility due to age and/or work duration and his 
bilateral knee condition for which he currently used a cane.  
Moreover, the Veteran reported no history of hospitalization 
due solely to his foot disability.  As a result, the Board 
finds that the criteria for submission for assignment of an 
extra-schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) 
are not met.  See Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

A disability rating in excess of 30 percent for bilateral pes 
planus is denied.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


